[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________                   FILED
                                                                 U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                      No. 10-12830                     MAY 31, 2011
                                  Non-Argument Calendar                 JOHN LEY
                                ________________________                 CLERK

                                  Agency No. A093-394-245


YI DONG CHEN,

lllllllllllllllllllll                                                      Petitioner,

                                             versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                      Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                       (May 31, 2011)



Before EDMONDSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Yi Dong Chen, a native and citizen of the People’s Republic of China,

petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of

the Immigration Judge’s (“IJ”) order denying asylum, withholding of removal, and

relief under the United Nations Convention Against Torture (“CAT”). In his

application for asylum, Chen asserted that he was eligible for relief based on his

past persecution and well-founded fear of future persecution on account of his

political opinion. Specifically, Chen asserted that he was entitled to relief based

on his wife’s forced sterilization and his “other resistance” to China’s coercive

family planning policy. The IJ and BIA determined that Chen was not credible

and denied relief. After review, we deny Chen’s petition.

                                          I.

      “We review the decision of the [BIA], and we review the decision of the [IJ]

to the extent that the [BIA] expressly adopted the opinion of the [IJ].”

Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350 (11th Cir. 2009) (quotation

marks omitted). In this case, we review both decisions because the BIA agreed

with the IJ’s findings. See id. We review the BIA’s and IJ’s conclusions of law

de novo, but we review findings of fact, including credibility determinations, for

substantial evidence. Id.




                                          2
      The substantial evidence test is highly deferential. “[W]e review the record

evidence in the light most favorable to the agency’s decision and draw all

reasonable inferences in favor of that decision.” Forgue v. U.S. Att’y Gen., 401

F.3d 1282, 1286 (11th Cir. 2005) (quotation marks omitted). “We may not ‘re-

weigh the evidence from scratch.’” Kazemzadeh, 577 F.3d at 1351. We must

“affirm the [BIA’s] decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Forgue, 401 F.3d at

1286 (quotation marks omitted). “To reverse the [BIA’s] fact findings, we must

find that the record not only supports reversal, but compels it.” Mendoza v. U.S.

Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

      Under 8 U.S.C. § 1158(b)(1)(B)(iii), as amended by the REAL ID Act of

2005, § 101(a)(3), a credibility determination may be based on “any inaccuracies

or falsehoods in [the applicant’s] statements, without regard to whether an

inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s claim,

or any other relevant factor.” An adverse-credibility determination alone may be

sufficient to support the denial of an asylum application, especially if the applicant

fails to produce corroborating evidence. Chen v. U’S Att’y Gen., 463 F.3d 1228,

1231 (11th Cir. 2006). “If the IJ explicitly determines that the alien lacks

credibility, the IJ must offer specific, cogent, reasons for the finding.” Id. The

                                          3
burden then shifts to “the applicant alien to show that the IJ’s credibility decision

was not supported by ‘specific, cogent reasons’ or was not based on substantial

evidence.” Forgue, 401 F.3d at 1287.

      To qualify for asylum, an alien must show that he is a refugee. Id. at 1286.

“An alien qualifies as a refugee if [he] can establish that [he] has suffered past

persecution or has a well-founded fear of future persecution, based on a protected

ground, in [his] country of origin.” Tang v. U.S. Att’y Gen., 578 F.3d at 1270,

1277 (11th Cir. 2009). The five protected grounds are: race, religion, nationality,

membership in a particular social group, or political opinion. Ayala v. U.S. Att’y

Gen., 605 F.3d 941, 948 (11th Cir. 2010). The Immigration and Nationality Act

expressly recognizes forced sterilizations as persecution based on political

opinion. Under 8 U.S.C. § 1101(a)(42), “a person who has been forced . . . to

undergo involuntary sterilization, or who has been persecuted for failure or refusal

to undergo such a procedure or for other resistance to a coercive population

control program, shall be deemed to have been persecuted on account of political

opinion.” We have explained that provision:

      does not confer automatic refugee status on an individual merely
      because his or her spouse (or unmarried partner) underwent a forced . .
      . sterilization. Rather, the person who did not physically undergo the
      forced procedure . . . must establish ‘actual persecution for resisting a



                                           4
       country’s coercive family planning policy, or a well-founded fear of
       future persecution for doing so.’

Yu v. U.S. Att’y Gen., 568 F.3d 1328, 1332–33 (11th Cir. 2009) (citations

omitted). “Resistance” that could confer refugee status on a spouse includes

“expressions of general opposition, attempts to interfere with enforcement of

government policy in particular cases, and other overt forms of resistance to the

requirements of the family law.” Id. at 1334 (quotation marks omitted).

       In this case, we conclude that substantial evidence supports the IJ and BIA’s

finding that Chen was not credible. The IJ and BIA noted that before his hearing

Chen never mentioned that he argued with a family planning official on the day of

his wife’s sterilization. At his hearing, Chen pointed to the argument as a central

basis of his entitlement to relief. Chen testified that he feared future persecution

because of the argument and that it was the reason that he left China.

       The IJ and BIA also noted that Chen testified at his hearing that he was not

at home when family planning officials took his wife for involuntary sterilization.

During an interview with a Department of Homeland Security asylum officer,

however, Chen stated that he was at home when the officials arrived.1 In light of

       1
          Chen contends that the BIA and IJ’s reliance on the asylum officer’s notes from the
interview violated his due process rights. He argues that he was deprived of a fair hearing
because the asylum officer did not testify. A due process claim that an applicant was “denied a
full and fair hearing . . . is precisely the kind of procedural error which requires exhaustion.”
Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1251 (11th Cir. 2006). Chen failed to

                                                 5
these discrepancies, substantial evidence supports the IJ and BIA’s adverse

credibility determination.

       Substantial evidence also supports the IJ and BIA’s denial of Chen’s

application for asylum because none of the documentary evidence in the record

supports or compels the conclusion that Chen was persecuted or that he has a well-

founded fear of future persecution on account of his resistance to China’s coercive

population control program.2 Accordingly, we deny the petition.

       PETITION DENIED.




raise any claim concerning a due process violation to the BIA. Because he failed to exhaust the
issue, we lack jurisdiction to consider it.
       2
           Because Chen has failed to establish a claim of asylum on the merits, he necessarily
fails to establish eligibility for withholding of removal. See Najjar v. Ashcroft, 257 F.3d 1262,
1293 (11th Cir. 2001). We lack jurisdiction to consider Chen’s claim for CAT relief because he
failed to raise it before the BIA. See Amaya-Artunduaga, 463 F.3d at 1250.

                                                6